Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of claims 21, 24, 25, 34, 35, 38 and 40, recitations of “the solvent”, “the pool of the solvent” (singular) and “the pool of solvents” (plural) each lack antecedent basis and are inconsistent with initial or previous recitations of “at least one solvent” and “at least one polar solvent” (singular or plural) in claims 21 and 35, respectively.
Also in claims 21-24 and 35-38, recitations of “the substance” lacks antecedent basis and is inconsistent with “the guayule biomass”.
In claim 28, it is unclear whether the recited “at least one polar solvent” is encompassed in “the at least one solvent capable of dissolving rubber” or constitutes one or more additional solvents.
In each of claims 29 and 47, “after removal of the compound is vague and indefinite (is this reciting structure for ensuring a sequence of operations or for handling such removal?). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being respectfully unpatentable over claims 1-21 of U.S. Patent No. 10,245,526 and claims 1-20 of U.S. Patent No. 10,843,103. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘526 and ‘103, respectfully, considering the claims of the patents in combination, commonly recite a method of separating guayule biomass from rubber using solvent extraction with at least one solvent capable of dissolving rubber, conveying the biomass substance along 1st and 2nd inclined surfaces through the pool of one or more solvents, and then conveying solid substance upwardly along an inclined screen to separate the solvent from the biomass.
	ALLOWABLE SUBJECT MATTER
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Obviousness Double Patenting set forth in this Office action.
	Each of independent claims 21 and 35 would distinguish over all of the cited prior art in view of the recitation of dissolving and separating rubber from guayule biomass using solvent extraction, in view of the respective recitations of after introducing the guayule biomass into a pool of at least one solvent, then subsequently conveying the biomass downwardly along a 1st inclined surface through the pool and upwardly along a 2nd inclined surface through the pool, and then separating solvent from biomass by conveying the substance upwardly along an inclined screen.
Kay patent 4,435,337 and Huang US PGPUBS Documents 2015/0073113 and 2015/0184933 are deemed the closest prior art and cumulatively teach dissolving rubber in one or more solvents to separate it from guayule or other biomass by solvent extraction and later screening, using various forms of solvent extraction, particularly countercurrent solvent extraction, however do not teach details of solvent extraction structure being utilized and thus do not suggest conveying the biomass downwardly along a 1st inclined surface and also upwardly along a 2nd inclined surface through a same pool into which the at least one solvent has been introduced. Boomer patent 4,213,941, Van Hengel patent 3,597,163 and Kincaide patent 2,491,115 are representative of prior art utilizing rotating, curved, vertical or inclined conveying surfaces for dissolving extracts from plant solid material through plural pools of solvent.
However, none of Boomer, Van Hengel or Kincaide, nor any of the other cited prior art suggest motivation to practice the guayule/rubber separation process by introducing the guayule biomass into a pool of at least one solvent, then subsequently conveying the biomass downwardly along a 1st inclined surface through the same pool and upwardly along a 2nd inclined surface through the same pool; instead cumulatively suggesting utilizing of conveying the biomass being extracted and separated through separate extraction chambers along variously shaped surfaces, the chambers containing consecutive, separate pools of solvent in the lower parts of the respective chambers.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art is made of record concerning solvent extraction of rubber from plants generally, or older references concerning countercurrent, or co-current solvent extraction utilizing structure for conveying the solid material through variously shaped chambers comprising pools of solvent.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The 
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/26/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778